                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ANTONIO ALEXANDER McGEE,

               Plaintiff,

               v.                                     CASE NO. 19-3048-SAC

A. LAWLESS, et al.,

               Defendants.



                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). The Court

granted Plaintiff leave to proceed in forma pauperis. On July 9, 2019, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 15) (“MOSC”), granting Plaintiff until

August 2, 2019, in which to either show good cause why his Complaint should not be dismissed

or to file an amended complaint to cure the deficiencies set forth in the MOSC. Plaintiff has

filed a response (Doc. 16), an Amended Complaint (Doc. 17), and six supplements (Docs. 18–

23.)

       Plaintiff alleges in his Amended Complaint that on September 30, 2018, he was told by

E. Peppiatt that he needed proof regarding his eyeglasses and when he tried to show her proof

she told him to go back to his cell. Plaintiff was in the “medline” at the time and asked Peppiatt

if she was denying his meds. She said “no” and told Plaintiff to either go to his cell or cuff up.

When Plaintiff asked her again, she told “the CO” to cuff Plaintiff. Plaintiff alleges that “the CO

that cuffed [him] up” used force to cuff him and made him walk bent over, so Plaintiff “pulled



                                                1
away to tell him that he was hurting [him].” Peppiatt told the CO to take Plaintiff to the ground.

Plaintiff alleges that he “struggled from the pain.” Plaintiff alleges that “they” did not lock the

cuffs and the pain caused Plaintiff to keep yelling at them and trying to look at their faces for

help. When Plaintiff turned to face the CO he was knocked out with an elbow strike to the face.

        Plaintiff alleges that he woke up naked on the ground and “they” took him to a cell that

had another inmate’s property in it, so they took him out of the room and walked him back to the

wall where the CO had hit him with the elbow strike. His cuffs were never loosened until they

were taken off of Plaintiff. Plaintiff alleges that all the Cos “talked about in this claim” are white

males and females “and a pattern of racism” because “[he] can’t seem to find other prejudices to

call these behavior patterns toward [him] and all [his] claims are because of these reasons

(surrounding circumstances) and attitudes toward [him].” (Doc. 17, at 3.) Plaintiff alleges that it

was “not cool” to be outnumbered and cuffed up by a “team or gang” of correctional officers. Id.

        Plaintiff alleges “excessive force prejudice,” malicious injury (ill will), mental oppression

and racism (vindictive) prejudice. He seeks “$990,000 for constitutional rights, privilege and

immunities that was negligent and or administered after being sought, coercion of deficiencies,

conflict of interest/cancellation, objection – description apparante and plane/exclusionary rule.”

Id. at 6.

        The Court found in the MOSC that: Plaintiff’s kidnapping claim was frivolous and

subject to dismissal; Plaintiff failed to state a claim of excessive force under the Eighth

Amendment’s Cruel and Unusual Punishments Clause; and Plaintiff failed to allege how each

defendant personally participated in the deprivation of his constitutional rights, and appears to

rely on the supervisory status of some of the defendants.      The Court also stated in the MOSC

that:



                                                  2
                Plaintiff has filed seven supplements after filing his Complaint at
                Doc. 3. See Docs. 6, 8, 10, 11, 12, 13, 14. The supplements are
                largely incomprehensible and duplicative, with references to
                various irrelevant statutes, rules, regulations and case law.
                Plaintiff attaches grievance responses regarding an unrelated
                incident and a property damage claim. Plaintiff also attaches
                documentation from a disciplinary hearing showing he received a
                disciplinary report for the incident alleged in his Complaint and
                was found guilty on two of the charges. It shows that Plaintiff
                testified at the disciplinary hearing that he did not threaten staff
                during the incident, but was “cussing them out,” turned his head,
                and after he was struck he “got a little aggressive again.” (Doc. 12,
                at 3.)

                Plaintiff is cautioned that additional defendants and/or claims must
                be added through a proper amended complaint. To add claims,
                significant factual allegations, or change defendants, a plaintiff
                must submit a complete amended complaint. See Fed. R. Civ. P.
                15. An amended complaint is not simply an addendum to the
                original complaint, and instead completely supersedes it.
                Therefore, any claims or allegations not included in the amended
                complaint are no longer before the court.

(Doc. 15, at 4–5.) Despite the Court’s directive in the MOSC, Plaintiff filed six supplements

after filing his Amended Complaint. Again, the supplements are largely incomprehensible, with

references to irrelevant statutes, rules, legal terms and doctrines. None of the supplements

address the deficiencies set forth in the MOSC.

         Plaintiff’s Amended Complaint fails to address the deficiencies set forth in the MOSC

and fails to state a claim for relief. In the MOSC, the Court cautioned Plaintiff that “[i]f Plaintiff

does not file an amended complaint within the prescribed time that cures all the deficiencies

discussed herein, this matter will be decided based upon the current deficient Complaint.”

(Doc. 15, at 8.) The Court finds that this matter must be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT that this case is dismissed for failure to state a

claim.




                                                  3
IT IS SO ORDERED.

Dated December 11, 2019, in Topeka, Kansas.

                                s/ Sam A. Crow
                                Sam A. Crow
                                U.S. Senior District Judge




                                   4
